In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-19-00467-CR
      ___________________________

  ANGEL RUTH BROOKER, Appellant

                      V.

          THE STATE OF TEXAS


  On Appeal from the 355th District Court
          Hood County, Texas
        Trial Court No. CR13870


Before Sudderth, C.J.; Gabriel and Birdwell, JJ.
 Memorandum Opinion by Justice Birdwell
                           MEMORANDUM OPINION

      Angel Ruth Brooker appeals the trial court’s judgment adjudicating her guilt. We

affirm the judgment as modified.

      In 2017, Brooker was indicted for fraudulent use or possession of identifying

information1 and for possession of methamphetamine.2 Pursuant to a plea agreement,

she pleaded guilty in exchange for the dismissal of the methamphetamine charge and

six years’ deferred adjudication and a $1,500 fine for the identifying-information charge.

      In May of 2018, the State moved to adjudicate guilt, alleging that Brooker had

violated multiple terms of her community supervision. Brooker pleaded true to the

State’s allegations. The trial court adopted the State’s recommendation to continue

Brooker’s community supervision while modifying her conditions to include, inter alia,

a sixty-day jail sanction, a period of confinement in an intermediate sanction facility,

and the extension of community supervision for an additional four years.

      Brooker was released from the intermediate sanction facility on February 6, 2019.

The State filed another motion to adjudicate guilt on August 27, 2019. At the hearing

on the State’s motion, Brooker pleaded true to the following allegations, each of which

violated the conditions of her community supervision:




      1
       Tex. Penal Code Ann. § 32.51(b)(1), (c)(4).
      2
       Tex. Health & Safety Code Ann. §§ 481.102(6), 481.115(b).

                                            2
      • Failure to report on May 30, 2019; June 13, 2019; and from July through

          August 2019;

      • Failure to report via mail in April 2019 and from June through August 2019;

      • Failure to pay fines and court costs from April through August 2019;

      • Failure to pay community-supervision fees from April through August 2019;

      • Failure to complete community-service hours from April through August

          2019;

      • Failure to pay court costs in May 2019 and June 2019;

      • Failure to pay attorney’s fees from May through August 2019;

      • Failure to pay restitution in April 2019.

The trial court heard testimony from Brooker’s probation officer, who recommended

revocation, and her mother, who asked the court to place Brooker in a substance abuse

felony punishment facility.

      At the conclusion of the hearing, the trial court revoked Brooker’s community

supervision, adjudicated her guilt for fraudulent use or possession of identifying

information, and sentenced her to twenty-five years’ confinement. Brooker appealed.

      Brooker’s court-appointed appellate counsel has filed a motion to withdraw as

counsel and a brief in support of that motion. Counsel’s brief and motion meet the

requirements of Anders v. California by presenting a professional evaluation of the record

demonstrating why there are no arguable grounds for relief. See 386 U.S. 738, 744, 87


                                            3
S. Ct. 1396, 1400 (1967). In compliance with Kelly v. State, counsel provided Brooker

with copies of the motion to withdraw and the Anders brief, informed Brooker of her

right to file a pro se response and her right to seek discretionary review pro se should

this court deny relief, and sent Brooker a copy of the appellate record for her reference.

436 S.W.3d 313, 319 (Tex. Crim. App. 2014). This court afforded Brooker the

opportunity to file a response or a brief, but she did not do so.

      In the Anders context, we must conduct an independent evaluation of the record

to determine whether counsel is correct in determining that the appeal is frivolous. See

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Jury v. State, 472 S.W.3d
880, 880 (Tex. App.—Fort Worth 2015, no pet.) (mem. op.). Only then may we grant

counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346,

351 (1988).

       We have carefully reviewed counsel’s brief and the record. After reviewing the

itemized bill of costs, we conclude that there is no statutory authority authorizing the

$30 assessed as a “Motion to Proceed/Revoke Fee[s].”3 See Ethridge v. State, No. 02-19-

00146-CR, 2019 WL 5792661, at *1 (Tex. App.—Fort Worth Nov. 7, 2019, no pet.)



      3
         To the extent that there are any other cost discrepancies in connection with the
initial imposition of community supervision, Brooker could not challenge these costs
on appeal from revocation, see Riles v. State, 452 S.W.3d 333, 337 (Tex. Crim. App. 2015);
Perez v. State, 424 S.W.3d 81, 85–86 (Tex. Crim. App. 2014), and “we need not put her
in a better position simply because her attorney filed an Anders brief.” Holderby v. State,
No. 02-19-00348-CR, 2020 WL 1173707, at *1 n.1 (Tex. App.—Fort Worth Mar. 12,
2020, no pet.) (per curiam) (mem. op., not designated for publication).

                                            4
(per curiam) (mem. op., not designated for publication); Thiebaud v. State, No. 02-18-

00173-CR, 2019 WL 983747, at *2 (Tex. App.—Fort Worth Feb. 28, 2019, no pet.) (per

curiam) (mem. op., not designated for publication). Because only statutorily authorized

court costs may be assessed against a criminal defendant, we modify the judgment, the

incorporated order to withdraw funds, and the bill of costs to delete this $30, leaving

$951 as the total balance due. See Johnson v. State, 423 S.W.3d 385, 389 (Tex. Crim. App.

2014); Thiebaud, 2019 WL 983747, at *2.

      Except for the improperly imposed fees, we agree with counsel that this appeal

is wholly without merit; we find nothing in the record that might arguably support the

appeal.   See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

Accordingly, we grant counsel’s motion to withdraw and affirm the trial court’s

judgment as modified.

                                                      /s/ Wade Birdwell

                                                      Wade Birdwell
                                                      Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: October 22, 2020




                                           5